—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 19, 1987, convicting him of murder in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that Justice Rosenblatt is substituted for former Justice Rubin (see, 22 NYCRR 670.2 [c]); and it is further,
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that certain omissions in the court’s charge deprived him of a fair trial (see, CPL 470.05 [2]). In any event, the court’s charge was not improper since, taken as a whole, it adequately conveyed to the jury that the defendant’s second confession should be disregarded if they found that it was the fruit of a prior involuntary confession (see, People v Madison, 73 NY2d 810).
The trial court properly allowed into evidence the testimony that the defendant was under arrest for unrelated charges at the time of his arrest for the crimes involved in this case. That testimony was not introduced for the purpose of establishing criminal propensity (see, People v Ventimiglia, 52 NY2d 350; People v Molineux, 168 NY 264). Rather, the limited evidence regarding the unrelated charges was properly admitted to rebut the possibly misleading impression created by defense counsel that the defendant was being held for a *635significant period of time at the precinct without good reason (see, People v Fay, 85 AD2d 512; People v Le Grand, 76 AD2d 706, 709).
The contentions raised in the defendant’s supplemental pro se brief are either unpreserved for appellate review or without merit. Bracken, J. P., Kooper, Rosenblatt and Miller, JJ., concur.